Name: Commission Regulation (EEC) No 337/80 of 13 February 1980 correcting Annex II to Regulation (EEC) No 2607/79 fixing the yields of olives and olive oil for the 1978/79 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 18 Official Journal of the European Communities 14. 2 . 80 COMMISSION REGULATION (EEC) No 337/80 of 13 February 1980 correcting Annex II to Regulation (EEC) No 2607/79 fixing the yields of olives and olive oil for the 1978/79 marketing year Grosseto : 1 Olive-oil-producing areas of the province not mentioned elsewhere ; 2 Pitigliano, Sorano . are replaced by the following : 'Grosseto : 1 Olive-oil-producing areas of the province not mentioned elsewhere ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 5 (5) thereof, Whereas an error has found its way into Annex II to Commission Regulation (EEC) No 2607/79 (3 ), in the delimitation of production zones for the province of Grossetto ; whereas, therefore, it should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Annex II , A. ITALY, to Regulation (EEC) No 2607/79 , the words : 2 Cinigiano, Arcidosso, Seggiano, Castel del Piano, Roccalbegna, Semproniano, Santa Fiora .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 30 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 300 , 27 . 11 . 1979 , p. 5 .